747 A.2d 894 (2000)
Julian HEICKLEN, Appellant,
v.
PENNSYLVANIA BOARD OF ELECTIONS, Appellee.
Supreme Court of Pennsylvania.
Submitted March 20, 2000.
Decided March 30, 2000.
Julian Heicklen, pro se.
Lisa Wojdak Basial, Office of Atty. Gen., for Com.
Before ZAPPALA, CAPPPY, CASTILE, NIGRO, NEWMAN and SAYLOR, JJ.


*895 OPINION

PER CURIAM:
AND NOW, this 30th day of March, 2000, the order of the Commonwealth Court is affirmed.
Chief Justice FLAHERTY did not participate in the consideration or decision of this matter.